UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4958



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DWAYNE EDDIE MUNGO,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CR-02-215)


Submitted:   February 22, 2006            Decided:    March 15, 2006


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


H. Thomas Church, THE CHURCH LAW FIRM, Mooresville, North Carolina,
for Appellant. Gretchen C. F. Shappert, United States Attorney,
Robert John Gleason, Assistant United States Attorney, Charlotte,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Dwayne Eddie Mungo pled guilty to one count of possession

of a firearm by a felon, in violation of 18 U.S.C.A. §§ 922(g)(1),

924(e) (West 2000 & Supp. 2005).   He was sentenced to the statutory

minimum term of fifteen years’ imprisonment.     On appeal, counsel

filed a brief in accordance with Anders v. California, 386 U.S. 738

(1967), stating there are no meritorious grounds for appeal but

addressing whether Mungo was properly found to be an armed career

criminal under U.S. Sentencing Guidelines Manual § 4B1.4 (2004).

Mungo was informed of his right to file a pro se supplemental

brief, but did not do so.      The Government did not file a brief.

Finding no error, we affirm.

          We find there was no error in classifying Mungo as an

armed career criminal and increasing his statutory minimum sentence

to fifteen years’ imprisonment. Because Mungo was sentenced to the

statutory minimum term of imprisonment, we find no error with the

application of the sentencing guidelines.

          As required by Anders, we have examined the entire record

in this case and find no error.      Accordingly, we affirm Mungo’s

conviction and sentence.    This court requires counsel to inform

Mungo, in writing, of his right to petition the Supreme Court of

the United States for further review.   If he requests a petition be

filed, but counsel believes such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from


                                - 2 -
representation.        Counsel’s motion must state that a copy thereof

was served on Mungo.          We dispense with oral argument because the

facts   and   legal     contentions    are     adequately   presented    in   the

materials     before    the    court   and     argument   would   not   aid   the

decisional process.



                                                                        AFFIRMED




                                       - 3 -